Exhibit 10.5
SEPARATION AGREEMENT
AND
GENERAL AND SPECIAL RELEASE
     This Separation Agreement and General and Special Release (this
“Agreement”) is made by and between John M. Boushy (the “Executive”) and
Ameristar Casinos, Inc. (the “Company”), with respect to separation payments to
be paid to Executive conditioned in part on a complete release by Executive of
any and all claims against the Company and its affiliated entities, their
respective directors, officers, employees, agents, accountants, attorneys,
representatives, successors and assigns.
1. Separation Date; Separation Payment; Benefits.
     (a) Executive’s employment with the Company shall be terminated effective
as of the close of business (Las Vegas time) on May 31, 2008 (the “Separation
Date”).
     (b) In consideration of Executive’s execution of this Agreement and
compliance with Executive’s obligations hereunder and under that certain
Executive Employment Agreement by and between the Executive and the Company
dated as of July 28, 2006 (the “Employment Agreement”), including, but not
limited to, continued compliance with Section 10 of the Employment Agreement (as
modified by this Agreement) and Section 11 of the Employment Agreement, the
Company agrees to pay to Executive the total sum of One Million Six Hundred
Thousand Dollars ($1,600,000) (the “Separation Payment”). The Separation Payment
represents two (2) times the Executive’s base salary. Subject to Section 10.3 of
the Employment Agreement, the Separation Payment shall be payable to Executive
in equal monthly installments over twenty-four (24) months following the
Separation Date at the same frequency as the Company’s regular payroll payments;
provided, however, that (i) the first payment shall not be made prior to
December 10, 2008 and (ii) such first payment shall include a lump-sum payment
of that portion of the Separation Payment that would have been paid on or prior
to December 10, 2008, but for the application of the preceding clause (i). The
Company also agrees to pay to Executive, not later than fourteen (14) days
following the Separation Date, any earned but unpaid base salary through the
Separation Date and an amount corresponding to the amount of unused PTO that
Executive has established in Executive’s PTO account in accordance with Company
policy. All sums payable and benefits provided to Executive in accordance with
this Agreement shall be reported on an IRS Form W-2 and shall be subject to all
deductions and withholdings required by law.
     (c) In accordance with Company policy, Executive will be entitled to
continued medical benefits (in accordance with Executive’s current coverage)
through the Separation Date. In addition, pursuant to the terms of the
Employment Agreement, in consideration of Executive’s execution of this
Agreement and compliance with Executive’s obligations hereunder and under the
Employment Agreement, Executive and his eligible dependents will be entitled to
continuation of coverage under the Company’s group health insurance (including
Exec-U-Care or substitute benefits), at the Company’s expense, for eighteen
(18) months after the Separation Date, so long as Executive timely elects for
the continuation of such benefits pursuant to COBRA; provided that Executive
expressly acknowledges that it is Executive’s obligation to properly elect COBRA
coverage by submitting appropriate documentation. In addition,

1



--------------------------------------------------------------------------------



 



Executive shall be entitled to receive a distribution of his vested account
balance under the Company’s 401(k) plan in accordance with the terms thereof.
     (d) In addition to the above, pursuant to the terms of the Employment
Agreement, in consideration of Executive’s execution of this Agreement and
compliance with Executive’s obligations hereunder and under the Employment
Agreement, the Three-Year Options (as defined in the Employment Agreement), to
the extent currently outstanding,1 (i) shall continue to vest following the
Separation Date in accordance with their existing terms as if Executive had
continued to be employed by the Company for two (2) years following the
Separation Date, and (ii) to the extent vested from time to time, shall remain
outstanding and exercisable for a period of two (2) years following the
Separation Date. All other stock options granted to Executive that are
outstanding and vested as of the Separation Date2 shall remain outstanding and
exercisable for a period of ninety (90) days following the Separation Date. In
addition, 32,815 shares of unvested restricted stock held by Executive as of the
Separation Date (which 32,815 shares includes 31,958 unvested shares of
restricted stock and 857 unvested dividend equivalent shares), plus any
additional shares awarded as dividend equivalents from and after the date
hereof, shall remain outstanding and continue to vest following the Separation
Date in accordance with their existing terms as if Executive had continued to be
employed by the Company through and including January 1, 2009. Except as
specifically provided for in this paragraph (d), all stock options, restricted
stock and performance share units granted to Executive that are not vested as of
the Separation Date shall immediately be forfeited and terminate as of the
Separation Date without payment of any additional consideration. The Company
acknowledges and agrees that with respect to Executive’s vested stock options to
acquire 42,000 shares granted to Executive pursuant to Section 3.4 of the
Employment Agreement on July 28, 2006 and held by Executive as of the Separation
Date that will remain outstanding and exercisable only for a period of ninety
(90) days following the Separation Date (meaning that portion of Executive’s
vested stock options granted pursuant to Section 3.4 of the Employment Agreement
on July 28, 2006 that are not Three-Year Options), Executive shall be permitted
to fund the payment of the exercise price (but not the tax withholding
obligation) payable upon exercise of such vested stock options by directing the
Company to withhold from the shares otherwise issuable upon exercise of the
stock option a number of shares having an aggregate Fair Market Value (as
defined under the Ameristar Casinos, Inc. Amended and Restated 1999 Stock
Incentive Plan) equal to the aggregate exercise price payable in respect of such
exercise.
     (e) In consideration of Executive’s execution of this Agreement and the
covenants and agreements of the Company and Executive hereunder, the Company and
Executive hereby agree that, effective immediately, the covenants of Executive
contained in Section 10.2 of the Employment Agreement are amended as follows:
(i) the Restriction Period (as defined in the
 

1   For the avoidance of doubt, as of May 31, 2008, there were 210,000 shares
subject to the Three-Year Options, of which 140,000 were vested and 70,000 were
unvested.   2   For the avoidance of doubt, as of May 31, 2008, there were
50,894 shares subject to vested stock options held by Executive other than the
Three-Year Options referenced in footnote 1 above.

2



--------------------------------------------------------------------------------



 



Employment Agreement) for purposes of Section 10.2(a) and Section 10.2(d) shall
be deemed to be twenty-four (24) months following the date hereof, rather than
twelve (12) months, (ii) the Restriction Period for purposes of Section 10.2(b)
and Section 10.2(c) shall be deemed to be six (6) months following the date
hereof, rather than twelve (12) months, and (iii) Executive shall not be deemed
to be in breach of Section 10.2(a) of the Employment Agreement solely as a
result of Executive engaging in the activities described in Section 10.2(b) or
Section 10.2(c) after the date the Restriction Period applicable to
Section 10.2(b) and Section 10.2(c) (as modified by this paragraph) expires.
     (f) Executive acknowledges that Executive has had twenty-one (21) days
within which to consider this Agreement if Executive has wished to do so, that
Executive has seven (7) days from the date of Executive’s acceptance of this
Agreement within which to revoke Executive’s acceptance and that Executive has
been and hereby is advised by the Company to consult with counsel concerning
this Agreement and Executive had an opportunity to do so. Executive further
acknowledges that payment of the Separation Payment will not commence until
after such seven (7) days and until Executive shall have provided thereafter
reasonable assurances on request that Executive has not revoked Executive’s
acceptance of this Agreement within such seven (7) days.
2. Released Claims
     For valuable and sufficient consideration, receipt of which is hereby
acknowledged, and with the sole exception of those obligations expressly recited
herein or to be performed hereunder and of Executive’s claims to vested
interests Executive may have in employee benefit plans, stock options or other
equity-based awards as defined exclusively in written documents, and to the
extent permitted by law, Executive and Executive’s heirs, successors and assigns
do hereby and forever release and discharge the Company and its affiliated
entities and their past and present directors, officers, employees, agents,
accountants, attorneys, representatives, successors and assigns from any and all
causes of action, actions, judgments, liens, indebtedness, damages, losses,
claims, liabilities and demands of whatsoever kind and character in any manner
whatsoever arising prior to the date of this Agreement (all such claims are
referred to in this Agreement as “Released Claims”). Released Claims include but
are not limited to the following, and Executive agrees that Executive will not
commence or maintain any civil proceeding to pursue any of the Released Claims:
     (a) Any claim arising out of Executive’s employment with the Company or any
of its subsidiaries or affiliates or termination of employment, including claims
for breach of contract, breach of implied covenant, breach of oral or written
promise, allegedly unpaid compensation, wrongful termination, retaliation,
infliction of emotional distress, defamation, interference with contract
relations or prospective economic advantage, negligence, misrepresentation or
employment discrimination;
     (b) Any claim for alleged violations of Title VII of the Civil Rights Act
of 1964 prohibiting discrimination based on race, color, religion, sex or
national origin, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act of 1967 (including the Older Workers Benefit Protection Act)
prohibiting discrimination based on age over 40, the Americans With Disabilities
Act prohibiting discrimination based on disability, the Fair Labor Standards
Act, the Equal Pay Act, the Family and Medical Leave Act, the Employee
Retirement Income Security

3



--------------------------------------------------------------------------------



 



Act of 1974, the Nevada Fair Employment Practices Act (NRS 613.010 et seq.), any
state statutory wage claim under Chapter 608 of the Nevada Revised Statutes, or
any other federal, state or local labor, fair employment or other law under
which a claim might be brought were it not released here, all as amended from
time to time;
     (c) Any claim (irrespective of the theory or nature thereof) arising out of
or relating to Executive’s role, service or status as an officer, director,
stockholder (including all direct or derivative claims of any nature),
optionholder, holder of restricted securities or performance stock units, agent
or representative of the Company or any of its subsidiaries or affiliates;
     (d) Any claim arising out of or relating to the purchase or sale of any
securities of the Company;
     (e) Any other claim relating to Executive’s employment or termination of
that employment, including without limitation any claims that arose under the
Employment Agreement; and
     (f) Any other claim, cause of action, action, judgment, lien, indebtedness,
damage, loss, liability or demand of whatsoever kind and character against the
Company and its affiliated entities and their past and present directors,
officers, employees, agents, accountants, attorneys, representatives, successors
and assigns.
3. Unknown Claims Released
     Executive assumes the risk of any mistake of fact and of any facts which
are unknown, and thereby waives any and all claims that this release does not
extend to claims which the Executive does not know or suspect to exist in
Executive’s favor at the time of executing this release, which if known by
Executive must or might have materially affected Executive’s settlement with the
Company.
     Executive acknowledges that there is a possibility that subsequent to the
execution of this Agreement, he will discover facts or incur or suffer claims
which were unknown or unsuspected at the time this Agreement was executed, and
which if known by him at that time may have materially affected his decision to
execute this Agreement. Executive acknowledges and agrees that by reason of this
Agreement and the release of Released Claims contained herein he is assuming any
risk of such unknown facts and such unknown and unsuspected claims. Executive
has been advised of the existence of Section 1542 of the California Civil Code,
which reads as follows:

    A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.

     Executive knowingly and voluntarily waives the provisions of Section 1542
of the California Civil Code (to the extent applicable), as well as any other
statute, law or rule of similar effect, and acknowledges and agrees that this
waiver is an essential and material term of

4



--------------------------------------------------------------------------------



 



this release, and without such waiver this Agreement would not have been
executed by the Company. The Executive hereby represents that he has been
advised by his legal counsel, understands and acknowledges the significance and
consequence of this release.
4. Cooperation
     Executive agrees that upon any reasonable request, Executive will fully
cooperate with and assist the Company and its subsidiaries in connection with
any and all claims, disputes, negotiations, investigations, lawsuits,
administrative proceedings or other disputes in which the Company or any of its
affiliates or other business relations are involved, so long as any such matter
was in any manner related to Executive’s duties and activities conducted on
behalf of the Company or its subsidiaries or affiliates. The Company agrees to
reimburse Executive for actual and reasonable out of pocket expenses, including,
but not limited to, travel and other necessary expenses, directly incurred in
connection with any such cooperation and/or assistance. In addition, for any
assistance that Executive is requested by the Company to provide after
twenty-four months following the Separation Date, Executive shall be entitled to
receive reasonable compensation for his time spent directly relating to such
services in an amount to be agreed to in good faith by the Company and
Executive.
5. Entire Agreement
     Executive and the Company represent, understand and expressly agree that
this Agreement sets forth all of the agreements, covenants and understandings of
the parties, superseding all other prior and contemporaneous oral and written
agreements with respect to the Executive’s employment or its termination,
excepting only (i) Executive’s covenants set forth in Sections 10 (as modified
by paragraph 1(e) of this Agreement), 11, 12 and 15 of the Employment Agreement,
which Executive and the Company reaffirm and incorporate herein by this
reference and which shall survive for the period stated in the Employment
Agreement and (ii) the Company’s Confidentiality and Non-Disclosure Policy and
the Company’s Insider Trading Policy, which Executive and the Company reaffirm
and incorporate herein by this reference and which shall survive indefinitely.
Executive and the Company agree that no other agreements or covenants will be
binding upon the parties unless set forth in a writing signed by the parties or
their authorized representatives, and that each of the parties is authorized to
make the representations and agreements herein set forth by or on behalf of each
such party. Executive and the Company each affirms that no promises have been
made to or by either to the other except as set forth in this Agreement.
6. Arbitration
     Executive and the Company agree that any and all disputes, controversies or
claims arising out of this Agreement or concerning Executive’s employment or its
termination or treatment by the Company shall, except as otherwise provided by
the Employment Agreement, be determined exclusively by final and binding
arbitration as follows:
     (a) Arbitration shall be before a single arbitrator in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association, or successor rules then in effect, and judgment upon
the award of the arbitrator may be rendered in any court of competent
jurisdiction.

5



--------------------------------------------------------------------------------



 



     (b) Claims subject to exclusive final and binding arbitration under this
Agreement include, without limitation, claims that otherwise could be tried in
court to a jury in the absence of this Agreement.
     (c) Executive and the Company expressly waive all rights to a jury trial in
court on all statutory or other claims including, without limitation, those
identified in this Agreement.
     (d) The arbitration shall be held in Las Vegas, Nevada and shall be
conducted pursuant to the Federal Arbitration Act and under the procedures
applicable to arbitrations in that jurisdiction.
     (e) The arbitration shall be administered by the American Arbitration
Association, and the arbitrator shall be selected from a list of arbitrators
provided by the American Arbitration Association following a request by any
party to the arbitration for a list of five retired or former jurists with
substantial professional experience in employment matters.
     (f) The arbitrator’s authority and jurisdiction shall be limited to
determining the dispute in arbitration in conformity with law, to the same
extent as if such dispute were determined as to liability and any remedy by a
court without a jury. The arbitrator shall render an award which shall include a
written statement of opinion setting forth the arbitrator’s findings of fact and
conclusions of law.
     (g) To the extent permitted by law and to the extent the enforceability of
this Agreement is not thereby impaired, each party shall pay its own costs of
arbitration including, without limitation, attorneys’ fees and costs and fees
and costs of any experts. However, if any party prevails on a statutory claim
that entitles the prevailing party to a reasonable attorneys’ fee (with or
without expert fees) as part of the costs, the arbitrator may award reasonable
attorneys’ fees (with or without expert fees) to the prevailing party in accord
with such statute.
     (h) Any controversy over whether a dispute is an arbitrable dispute or as
to the interpretation or enforceability of this Agreement with respect to such
arbitration shall be determined by the arbitrator.
     (i) Executive and the Company agree that the foregoing provisions
concerning arbitration do not waive any right Executive or the Company may have
to seek and obtain otherwise available injunctive relief, including ancillary
monetary relief, in court for any breaches of obligations concerning
confidential information or trade secrets or other breaches of obligations that
cannot adequately be remedied at law or in arbitration.
7. Miscellaneous
     (a) Executive agrees not to make, issue or produce any disparaging
comments, whether orally or in writing, about the Company or its
representatives, affiliates, stockholders, officers, directors, employees or
agents or their respective heirs, executors, successors or assigns. The Company
agrees to use reasonable efforts (including advising the Company’s executive
officers and directors of the existence of the covenant of the Company contained
in this paragraph 7(a) and acknowledgement by such persons of the same) to cause
its executive officers and directors not to make, issue or produce any
disparaging comments, whether orally or in writing, about Executive.

6



--------------------------------------------------------------------------------



 



     (b) From and after the Separation Date, Executive shall no longer hold
himself out to the public as a representative of the Company or any affiliate of
the Company.
     (c) Executive agrees to direct all inquiries concerning Executive’s
employment with the Company to the Company’s General Counsel, who will represent
that Executive resigned to pursue other opportunities.
     (d) Executive represents and agrees that, at the Separation Date, Executive
will possess no confidential or proprietary information of the Company, in hard
copy or electronic form or any other means (including, but not limited to,
customer lists and business plans), and that Executive will have returned to the
Company any and all Company property and Company documents which Executive used,
possessed, or had access to during his employment.
     (e) Executive agrees that the existence and terms of this Agreement are
confidential and until made public by the Company, Executive will not disclose
the existence or terms of this Agreement to any person other than Executive’s
legal and tax advisors and immediate family members. Executive further
represents that he has not made any disclosures prior to the signing of this
Agreement which would have violated this promise of confidentiality had those
disclosures been made after the signing of this Agreement.
8. Voluntary Agreement
     Executive affirms that Executive enters into this Agreement freely and
voluntarily.
[signature page follows]

7



--------------------------------------------------------------------------------



 



     THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION THAT MAY BE
ENFORCED BY THE PARTIES.
     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
respective dates set forth below.
     Dated May 31, 2008 at Las Vegas, Nevada.

            Executive:
      /s/ John M. Boushy       John M. Boushy                 Dated May 31, 2008
at Las Vegas, Nevada.     Ameristar Casinos, Inc.
      By:   /s/ Gordon R. Kanofsky         Name:   Gordon R. Kanofsky       
Title:   Vice Chairman of the Board     

8